1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. CV 19-06087AB (FFMx)
12    Brian Whitaker,
13                        Plaintiff,
      v.                                         ORDER DISMISSING CIVIL ACTION
14
15    NK Properties, LLC., et al.,
                       Defendant.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: February 18, 2020          _______________________________________
                                       ANDRÉ BIROTTE JR.
26                                     UNITED STATES DISTRICT JUDGE
27
28
                                                1.
